Exhibit 10.2C

 

AMENDMENT TO THE XOMA LTD.RESTRICTED SHARE PLAN

 

Effective as of February 25, 2003, pursuant to Board action, the XOMA Ltd.
Restricted Share Plan (the “Plan”) is hereby amended as follows:

 

1. Section 1(c) of Article II of the Plan is amended to read as follows:

 

“(c) Effect of Termination of Employment.

 

(1) Termination Generally. Should an Optionee cease to be an employee of the
Company while the holder of one or more outstanding options granted to such
Optionee under the Plan for any reason other than as provided under subsections
(2), (3) or (4) below, then such option or options shall not remain exercisable
for more than a twelve (12) month period (or such shorter period as is
determined by the Plan Administrator and set forth in the option agreement)
following the date of such cessation of employee status, and each such option
shall, during such twelve (12) month or shorter period, be exercisable only to
the extent of the number of shares (if any) for which the option is exercisable
on the date of such cessation of employee status. Under no circumstances,
however, shall any such option be exercisable after the specified expiration
date of the option term. Upon the expiration of such twelve (12) month or
shorter period or (if earlier) upon the expiration of the option term, the
option shall terminate and cease to be exercisable.

 

(2) Termination on Death. Effective for options granted on or after February 25,
2003, should an Optionee cease to be an employee of the Company while the holder
of one or more outstanding options under the Plan by reason of death, then such
option or options shall become fully exercisable on the date of death even if
such options were not fully exercisable prior to death, and shall remain
exercisable for a twelve (12) month period following the date of death. Under no
circumstances, however, shall any such option be exercisable after the specified
expiration date of the option term. Upon the expiration of such twelve (12)
month period or (if earlier) upon the expiration of the option term, the option
shall terminate and cease to be exercisable. In the case of any option granted
to an Optionee under the Plan and exercisable following the Optionee’s death,
such options shall be exercisable by the personal representative of the
Optionee’s estate or by the person or persons to whom the option is transferred
pursuant to subsection (b) above, provided such exercise occurs prior to the
earlier of (i) the expiration of a twelve (12) month period following the date
of the Optionee’s death or (ii) the specified expiration date of the option
term.

 

(3) Termination on Retirement. Effective for options granted on or after
February 25, 2003, should an Optionee cease to be an employee of the Company
while the holder of one or more outstanding options under the Plan by reason of
retirement at or after age fifty-five (55) and where the optionee’s age plus
years of full-time employment with the Company exceed seventy (70)
(“Retirement”), then such option or options shall become fully exercisable as of
the date of Retirement (even if such options were not fully exercisable prior to
Retirement) as if the optionee continued in employment and shall remain
exercisable for a twelve (12) month period following the date of Retirement.

 

Under no circumstances, however, shall any such option be exercisable after the
specified expiration date of the option term. Upon the expiration of such twelve
(12) month or shorter period or (if earlier) upon the expiration of the option
term, the option shall terminate and cease to be exercisable.

 

(4) Termination for Cause or Unauthorized Disclosure. If (i) the Optionee’s
status as an employee is terminated for cause (including, but not limited to,
any act of dishonesty, willful misconduct, fraud or embezzlement or any
unauthorized disclosure or use of confidential information or trade secrets) or
(ii) the Optionee makes or attempts to make any unauthorized use or disclosure
of confidential information

 

1



--------------------------------------------------------------------------------

or trade secrets of the Company or its subsidiaries, then upon the occurrence of
any such event all outstanding options granted the Optionee under the Plan shall
immediately terminate and cease to be exercisable.

 

(5) Discretion to Accelerate Exercisability. Notwithstanding subsection (1)
above, the Plan Administrator shall have the discretion to establish as a
provision applicable to the exercise of one or more options granted under the
Plan that during the period of exercisability following cessation of employee
status (as provided in such subsections), the option may be exercised not only
with respect to the number of shares for which it is exercisable at the time of
the Optionee’s cessation of employee status but also with respect to one or more
installments of purchasable shares for which the option otherwise would have
become exercisable had such cessation of employee status not occurred.

 

(6) Consultant. If the option is granted to a consultant or other independent
contractor, then the instrument evidencing the granted option shall include
provisions comparable to subsections (1), (2), (3) and (4) above, and may
include provisions comparable to subsection (5) above, with respect to the
Optionee’s termination of Service.”

 

2